J-S24018-16



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                 IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                        Appellee

                   v.

LUIS RAMOS NUNEZ-CALDERON,

                        Appellant                  No. 893 MDA 2015


           Appeal from the Judgment of Sentence April 30, 2015
             In the Court of Common Pleas of Schuylkill County
            Criminal Division at No(s): CP-54-CR-0001440-2014


BEFORE: GANTMAN, P.J., BOWES, AND MUSMANNO, JJ.

MEMORANDUM BY BOWES, J.:                          FILED MARCH 04, 2016

     Luis Ramos Nunez-Calderon appeals from the judgment of sentence of

life imprisonment that the trial court imposed after a jury convicted him of

first-degree murder and two counts of aggravated assault. We affirm.

     Appellant’s convictions arise from the April 29, 2014 death of Wendy

Contreras-Hernandez.      We briefly recite the pertinent facts.       From

approximately May 2013 until March 2014, Ms. Contreras-Hernandez and

Appellant were involved in a romantic relationship while living in New York

City. In March 2014, Appellant and the victim moved to a rented residence

at 518 West Centre Street, Shenandoah, Pennsylvania, and ceased their

romantic involvement at some point prior to the murder.
J-S24018-16



     On the morning of her death, Ms. Contreras-Hernandez took her

daughter Xina to school. Shortly before noon, Nicole Brobst, a neighbor who

was familiar with Appellant and the victim, saw them together on the porch

of 518 West Centre Street.       Ms. Brobst said that Appellant had Ms.

Contreras-Hernandez pinned on the ground and then dragged her into the

residence. Walter Sadusky, who lived at 516 West Centre Street, heard the

victim screaming and saw a man place his hands around her throat and then

drag her into 518 West Centre Street.     Shenandoah Borough Police were

dispatched to 518 West Centre Street for a domestic dispute. They left after

they were unable to contact anyone at that location.

     The victim’s neighbor and the manager of her residence, Lydia

Contreras, was contacted by the school when Xina was not retrieved at the

end of the day.   Ms. Contreras picked up Xina, went to 518 West Centre

Street, and entered it with a key. Ms. Contreras discovered Ms. Contreras-

Hernandez’s body lying in a pool of blood in the bathroom. Her throat had

been slit with a knife, and she had defensive wounds on her hands.

     In the meantime, Appellant had fled to New York City.             Police

ascertained Appellant’s whereabouts using his cellular telephone.    He was

arrested and transported to the New York Central Court Building in

Manhattan at approximately 6:00 p.m. on April 30, 2014.      State Troopers

Melissa Kyper and Eric Schaeffer arrived to retrieve Appellant at 11:00 p.m.

Upon their arrival at the police station, those troopers secured the services

                                    -2-
J-S24018-16



of Adelis Acosta, who worked for the Manhattan Criminal Court in Central

Booking, Manhattan. Ms. Acosta was employed as a Spanish/English

interviewer for purposes of determining whether a detainee could be

released on his own recognizance in lieu of posting bail.    In that capacity,

she interviewed arrestees who spoke Spanish and helped them complete an

intake form. Ms. Acosta spoke both Spanish and English fluently, was not

acquainted with Appellant, and did not know why he was being held.

       Since Appellant did not understand English, Ms. Acosta disseminated

the Miranda warnings to him in Spanish, and Appellant executed a written

waiver of his rights.1 He thereafter confessed to the murder, telling police

the following.      On the day in question, Appellant and Ms. Contreras-

Hernandez were no longer living together but he came from New York City

to visit her. The victim told Appellant that she had a protection from abuse

order against him.          Appellant became convinced that Ms. Contreras-

Hernandez was trying to steer him toward the front windows so that he

could be viewed by neighbors and arrested for violating the order.

       Ms. Contreras-Hernandez and Appellant began to argue, and she fled

to the porch and started screaming. Appellant hit, bit, and then choked Ms.
____________________________________________


1
  In his brief, Appellant represents that Ms. Acosta testified at trial that
Appellant was told by the troopers that “the information he gave would be
private or confidential[.]” Appellant’s brief at 5. However, Ms. Acosta stated
at trial, “I don’t remember if the term private or confidential was used at the
time” that Appellant was interviewed. N.T. Trial (Vol.1), 4/27-30/15, at 336.



                                           -3-
J-S24018-16



Contreras-Hernandez so that she would stop yelling.               After the victim

became unconscious, Appellant dragged her inside the residence and carried

her into the bathroom.        Ms. Contreras-Hernandez regained consciousness

and attempted to speak and stand up.

         Appellant told police that “he already knew that he was in trouble and

Wendy was half dead already. So he went down to the kitchen and got a

knife.     He retrieved the knife, came back up the steps back into the

bathroom, and he sliced her throat.” N.T. Trial (Vol.1), 4/27-30/15, at 350-

51. Appellant blamed the victim for the entire incident, telling police that he

would not have had to kill her if she had not run outside and screamed.

Appellant also told police that the knife that he used as the murder weapon

could be found in the victim’s closet on the top shelf. State police recovered

that item in the described location, and Appellant’s DNA was discovered on

the blade.

         In this appeal, Appellant raises a challenge to the trial court’s denial of

his pre-trial motion to suppress his confession: “Did the court err in failing to

suppress the defendant’s oral statement given to the Pennsylvania State

Police while he was in custody in New York City?” Appellant’s brief at 4.

         This Court's standard of review of a denial of a motion to suppress

evidence is as follows:

            An appellate court's standard of review in addressing a
         challenge to the denial of a suppression motion is limited to
         determining whether the suppression court's factual findings are

                                         -4-
J-S24018-16



     supported by the record and whether the legal conclusions
     drawn from those facts are correct. Because the Commonwealth
     prevailed before the suppression court, we may consider only
     the evidence of the Commonwealth and so much of the
     evidence for the defense as remains uncontradicted when read
     in the context of the record as a whole. Where the suppression
     court's factual findings are supported by the record, [the
     appellate court is] bound by [those] findings and may reverse
     only if the court's legal conclusions are erroneous. Where ... the
     appeal of the determination of the suppression court turns on
     allegations of legal error, the suppression court's legal
     conclusions are not binding on an appellate court, whose duty it
     is to determine if the suppression court properly applied the law
     to the facts. Thus, the conclusions of law of the courts below are
     subject to plenary review.

Commonwealth v. Jones, 121 A.3d 524, 526-27 (2015) (citation omitted).

     Whether a confession is voluntary is a question of law subject to

plenary review. Commonwealth v. Mitchell, 902 A.2d 430 (Pa. 2006). In

evaluating whether a confession is voluntary, we examine the totality of the

circumstances. Id.

        The determination of whether a defendant has validly waived
     his Miranda rights depends upon a two-prong analysis: (1)
     whether the waiver was voluntary, in the sense that defendant's
     choice was not the end result of governmental pressure, and (2)
     whether the waiver was knowing and intelligent, in the sense
     that it was made with full comprehension of both the nature of
     the right being abandoned and the consequence of that choice.

Id. at 451.

     Appellant first asserts that his confession was involuntary because he

did not understand English.   Appellant’s brief at 7.   However, Ms. Acosta,

who spoke fluent Spanish and English, gave Appellant his Miranda warnings

in Spanish.   Appellant never complained that he did not understand Ms.

                                    -5-
J-S24018-16



Acosta, who translated the interview questions and answers.         Ms. Acosta

testified at the suppression hearing that Appellant told her that he was “fine”

with her interpretation during the interview and that they were both from

the Dominican Republic.         N.T. Suppression Hearing, 3/6/15, at 24.   Thus,

this challenge to the knowing and voluntary nature of his confession fails.

       Appellant next makes a series of factual assertions. Appellant notes

that he “was not asked to review, at any point, anything he allegedly said.

None of the interview was visually or audio recorded. Sections of what was

allegedly asked and the responses of the Defendant in the summary were

left blank.”2 Appellant’s brief at 7. Appellant provides no case authority to

support a proposition that a defendant must review his confession. The law

does not require that a confession be recorded. Commonwealth v. Craft,

669 A.2d 394 (Pa. 1995). The fact that a police officer did not take detailed

notes of a question does not render the answer thereto involuntary.

       A confession is voluntary when a defendant knowingly waived his

constitutional rights and if he was not pressured into make the confession.
____________________________________________


2
   This final statement pertains to the fact that the contents of Appellant’s
confession were outlined in notes by Trooper Kyper. Contrary to Appellant’s
position on appeal, Trooper Kyper never said that there were blank spaces in
her notes about what Appellant told her. Rather, that witness testified that
she did not transcribe in detail her questions. She explained that she did not
need to write down the entire content of what she asked because she knew
where she was going at each point in the interview based upon Appellant’s
answers and could remember the questions. N.T. Trial (Vol. I), 4/27-30/15,
at 431-434.



                                           -6-
J-S24018-16



Appellant was given his Miranda warnings in Spanish, and he executed a

written waiver of those rights.     The suppression court also made the

following findings, which were supported by the record.       The two state

troopers were calm during the interview and never raised their voices.

Neither Trooper Kyper nor Trooper Schaeffer threatened Appellant or

promised him anything. Appellant remained calm and answered questions

coherently until he began to detail slicing the victim’s throat, when he

started to cry.   Hence, there is no basis upon which to overturn the

suppression court’s determination that Appellant’s confession was voluntarily

and knowingly given.

     Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/4/2016




                                    -7-